Title: To Thomas Jefferson from James Monroe, 18 March 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond 18. March 1801.

I acknowledged yours of the 7th. by Mr. Camp who went on some days since. I shod. have answered it more fully before this had I not been prevented by indisposition from wh. I am nearly recovered. Your address has been approved by every description of persons here. It is sound and strong in principle, and grateful to the opposit party. With your judgment views and principles it is hardly possible you shod. go wrong. Indeed I count on the good effects of yr. admn., being felt in favor of republican govt. abroad as well as at home. Still there are dangers in yr. way which it is necessary to shun. These are seen by you and therefore it may be useless for me to notice them. There have been two parties in this country, one whose views are honest, benevolent, republican; the other with views unfriendly to the rights of the people. The latter has enjoyed the govt. for 12. years past and greatly abused  the trust. It was under a firm conviction of the misconduct and improper views of that party, that the people gradually withdrew their confidence from it, till at length they drove it from the government altogether. It was on this principle that the late change in the admn. was made, not by accomodation on the part of the republicans, who sought nothing unreasonable & therefore yeilded nothing, but by the honest part of the federalists abandoning their leaders when they saw their confidence was misplacd & uniting their force to that of the republican party. It was also on this principle that you came into the admn., one whose past conduct entitled him to the confidence of the republicans, and secured him the unrelenting hatred & persecution of their opponents. The object now is to restore the govt. to its principles, amend its defects, reform abuses and introduce order and œconomy in the admn. The republicans will of course unite in support of such a system, as I presume all those who lately came over likewise will. These two descriptions of persons may be considered as one in principle, I mean the bulk of them. Their seperation was momentary, may be trac’d to causes which no longer exist; their present union is therefore natural. If they are kept together, which will be easily done, the overthrow of the opposit party is as final as it is complete, since if they had sufficient strength to eject that party from the govt., when supported by the govt., now that they are in power they have little to fear from their adversaries, who are without power and without character. But new converts may shift again & go over to their former leaders. Some attention is due to them to prevent such a step on their part. I do not think there is much danger of such an event, or that the apprehention of it shod. produce much effect on the measures of yr. admn. What brot. them over lately to the republican side? A conviction of the misconduct of those leaders and the danger of the crisis to wh. they were brought, together with the firmness of the republicans. So strong was that sentiment that it broke the tie of former conviction, prevailed over former compromitment and enabled them to abandon old friends and unite with old political enemies. An union broken under such circumstances, with so much violence, is not easily repaired. It usually leaves a coolness, often a hatred between the parties. This is probably the case in the present instance. be it however as it may it is not to be presumed that these men will go back under your admn., wh. secures their persons and property, & cherishes their principles, which were lately jeopardized, to join those leaders who had brought them to the brink of ruin, and who on that acct. they abandoned. I admit however these new converts shod. be cherished, but it shod. be done with care so as not to wound the feelings of those who  have deserv’d better of their country & of mankind. I am persuaded that any marked attention from you as yet, by which I mean advancement to office of any of those persons would be impolitick as it might lessen the confidence of the republicans in yr. admn. I am satisfied such a step in favor of a distinguished character on that side, wod. produce the worst possible effect, not with the uniform republicans only, but with those who have lately come over. The former wod. feel and express their disappointment; the latter wod. be confounded and begin to suspect they had abandoned their late leaders, if not without sufficient cause in point of principle, yet on an over estimate of the danger which impelled them to it. An attention of the kind referred to, to a distinguished character on that side, especially at the present time, wod. erect the standard of the party in yr. own admn., under yr. own auspices, with an invitation to its scattered members to rally round it.
But is it sufficient that the favor of the present admn. shod. be withheld from the members of the former one and its most distinguished associates? Have they committed crimes or been calumniated by their enemies? If the former is the case or even presumeable, ought such countenance to be shewn them, as tended to stifle the publick resentment, or check the freedom of enquiry especially in the legislature which has yet to pass on them? Much abuse is suspected to have been committed in every department of the most vulgar, gross, & corrupt kind. Ought not this to be probed into, and wod. not an impartial enquiry into it, contribute much to aid the republican cause & seperate for ever these new converts from their antient leaders. If the latter are really guilty, and it be proved, there is no danger to be apprehended from them afterwards. None who have already parted from, will ever rejoin them. And that they have been sufficiently guilty of one act or other of a reprehensible, if not criminal nature, to dishonor them for ever I have no doubt. The command of the political fortunes and treasury of America, by such subaltern low minded men was a trust, of wh. they were quite unworthy. We have much cause to believe they were not able to withstand the temptation. The evidence of their guilt it is supposed exists in each department, if not destroyd, & if destroyed that ought to be known. I do not urge the propriety of yr. taking a part in such concerns otherwise than by avoiding compromitment, leaving the door open to free investigation, and seperating the commenc’ment of yr. admn. by a distinct view in every departmt. of the actual state of things from that wh. preceded. Necker rendered an acct. when he left office. Ought not an acct. to be taken, considering what is passed, & rendered by the heads of departments to shew  in what condition you found our affrs. when you came into office? Is it otherwise possible to do justice to yrself or those who preceded you? Deprivation from office in subaltern grades is a different thing. The principle is sound that no man ought to be turnd out for mere difference of political sentiment, since that is a right in wh. he ought to be protected. Whether this shod. be construed, so as to cover and protect all those who gained their appointments by violence, at the expense of those who lost them on acct. of their inflexible virtue, or whether violence and partizanship alone when carried to great excess ought not to be made examples of are interesting points wh. merit great attention. I am persuaded that much of the unhappiness and misery to wh. our society has been subject, is owing to such conduct in the federal officers in every state. It is to be feared too, such men will never contribute much to the restoration of that harmony, in whose destruction, they had so distinguished an agency. By retaining them in office you will give a proof of tolerance, moderation, & forbearance, which must command the respect of the benevolent. Your situation is new and has its difficulties which I doubt not all parties will consider & make allowance for. I have trifled longer on this subject than I intended. I have done so from the interest I take in yr. own as well as the publick welfare, being sincerely your friend & servant

Jas. Monroe


It will give me pleasure to meet you in Albemarle if in my power, the first week in April, as I hope it will be.

